Title: General Orders, 8 February 1777
From: Washington, George
To: 



Head-Quarters, Morristown, Feby 8th 1777
Alexandria.Allentown.


The Horses belonging to the Artillery are not to be used under any pretence whatsoever, but the purpose for which they are designed; but are to be held in such readiness, as to move in fifteen Minutes if required. Any officer or soldier, using them contrary to this order will be severely punished—The commanding Officer of Artillery is to take care that their horses Shoes are kept in good order, and fit for use—The Waggon Masters are to pay particular attention in seeing that their horses are always shod and fit for use.

The commanding Officers of regiments and Corps are to see that their Men’s Arms and Ammunition are in good order, and that they are properly supplied with the latter, which is not to be used, but against the enemy; under the severest penalty.
All the duties, except the General’s Guard, to go by detail from the regiments and corps stationed in and near the town. The different Guards to parade together every morning at 9 o’clock, near the Liberty Pole—The officers of the day, with an Orderly Serjeant, to attend Guard Mounting; see them properly divided, and march for their different stations.
